                                             Case 3:20-cv-07698-WHO Document 9 Filed 06/09/21 Page 1 of 1




                                   1                                UNITED STATES DISTRICT COURT
                                   2                           NORTHERN DISTRICT OF CALIFORNIA
                                   3

                                   4     DARONTA T. LEWIS,                              Case No. 20-cv-07698-WHO (PR)

                                   5
                                                       Plaintiff,
                                                                                        ORDER OF DISMISSAL
                                   6
                                                  v.

                                   7     DAVID LIVINGSTON,
                                                                                        Dkt. Nos. 2, 4, 5 and 8.
                                   8
                                                       Defendant.

                                   9

                                  10           Plaintiff Daronta Lewis was ordered to show cause why 28 U.S.C. § 1915(g) does
                                  11   not bar pauper status. (Dkt. No. 7.) Rather than filing a response to the Order to Show
                                  12   Cause (OSC), Lewis filed a motion for voluntary dismissal without prejudice. (Dkt. No.
Northern District of California
 United States District Court




                                  13   8.)
                                  14           Pursuant to Lewis’s motion of voluntary dismissal without prejudice, this action is
                                  15   DISMISSED WITHOUT PREJUDICE. See Fed. R. Civ. P. 41(a)(1)(A)(i). His motion to
                                  16   proceed in forma pauperis (IFP) is DENIED. (Dkt. Nos. 2, 4 and 5.) His motion to
                                  17   dismiss is GRANTED. (Dkt. No. 8.)
                                  18           The Order to Show Cause is VACATED. If this action is reopened, the Court will
                                  19   reissue the OSC. If Lewis shows that pauper status is not barred, the Court will reconsider
                                  20   his IFP application.
                                  21           The Clerk shall terminate all pending motions, enter judgment in favor of
                                  22   defendant, and close the file.
                                  23           IT IS SO ORDERED.
                                  24   Dated: June 9, 2021
                                                                                        _________________________
                                  25
                                                                                        WILLIAM H. ORRICK
                                  26                                                    United States District Judge
                                  27

                                  28
